Citation Nr: 0434490	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  97-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a granulomatous 
calcification in both lungs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from November 1970 to August 
1973 and from August 1978 to December 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By rating decision, dated in August 2003, service connection 
for gastritis and hypothyrodism was granted.  This represents 
a full grant of the benefits sought.  

The Board notes that an increased rating for diabetes 
mellitus was denied in a March 2001 rating decision.  The 
appellant was notified of the decision by letter dated April 
2, 2001.  In correspondence received in March 2002, the 
appellant requested that the agency of original jurisdiction 
(AOJ) reevaluate diabetes mellitus.  In correspondence 
received in November 2003, the appellant stated that she was 
seeking a 40 percent evaluation.  This issue is referred to 
the AOJ2.  

In correspondence received in November 2003, the appellant 
raised the issue of entitlement to an increased rating for 
diabetes mellitus.  This issue is referred to the agency of 
original jurisdiction (AOJ).  

This case has previously come before the Board.  In July 
2003, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A right great toe disorder, to include gouty arthritis, 
was not manifest within one year of separation and is not 
attributable to service.  

2.  Sinusitis was not manifest in service and is not 
attributable to service.

3.  A disability due to a disease or injury manifested by 
calcified granulomas of the lungs is not shown.  


CONCLUSIONS OF LAW

1.  A right great toe disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

3.  A disorder manifested by calcified granulomas of the 
lungs was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A November 1974 examination report shows that the feet, nose, 
sinuses, and lungs and chest were normal.  A May 1977 report 
of examination shows that the sinuses, nose, lungs and chest 
were normal.  Chest x-ray examination showed several 
calcified granulomas in both lung fields.  On the 
accompanying medical history, she denied having or having had 
sinusitis, hay fever and asthma, tuberculosis, shortness of 
breath and pain or pressure in the chest.  She indicated that 
she had or had had arthritis, rheumatism, or bursitis.  The 
examiner noted the appellant had had gout of the left great 
toe in December 1973.  

An August 1978 examination report shows that the nose, 
sinuses, feet, and chest and lungs were normal.  On the 
accompanying medical history, she denied having or having had 
sinusitis, hay fever, tuberculosis, asthma, shortness of 
breath, or pain or pressure in the chest, and arthritis, 
rheumatism, or bursitis.  She indicated that she had or had 
had foot trouble.  The examiner noted a history of gout of 
the feet in 1973.  No problem since that time was noted.  A 
complaint of a runny nose in September 1977 was attributed to 
an upper respiratory infection.  

A July 1981 report of examination shows that the nose, 
sinuses, feet, and chest and lungs were normal.  On the 
accompanying medical history, she denied having or having had 
sinusitis or hay fever.  She indicated that she had or had 
had arthritis, rheumatism, or bursitis.  The examiner noted a 
history of hay fever in the past.  Active sinuses were noted 
in March 1982.  The impression was influenza syndrome.  Sinus 
congestion was noted in September 1982.  An August 1982 
report of examination notes that the nose, sinuses, feet, 
lungs and chest were normal.  On the accompanying medical 
history, she indicated that she had or had had sinusitis and 
arthritis, rheumatism or bursitis.  

In February 1983, sinus congestion was noted.  The impression 
was "Sinuses" and Dimetapp was prescribed.  Chest pain in 
June 1983 was attributed to costochondritis.  A November 1984 
report of examination notes that the sinuses, nose, feet, 
lungs and chest were normal.  On the accompanying medical 
history, she denied having or having had sinusitis. She 
indicated that she had or had had arthritis, rheumatism, or 
bursitis.  In January 1985, sinus drainage of the nasal area 
was noted.  The chest and lungs were clear to all lobes.  The 
impression was flu syndrome/ottis externa.  In January 1988, 
there was a notation of nasal allergies.  Treatment records, 
dated from February 1988 to April 1988, note a past medical 
history of gout and allergic rhinitis.  The relevant 
diagnoses were gout, inactive, and allergic rhinitis.  

An August 1988 report of examination notes that the sinuses, 
nose, feet, and lungs and chest were normal.  On the 
accompanying history, the appellant indicated that she had or 
had had sinusitis and arthritis, rheumatism, or bursitis.  
The examiner noted a history of seasonal sinusitis.  A 
September 1988 record notes the appellant's reported history 
of gout.  An August 1989 record notes multiple arthalgia.  In 
February 1990, the assessment was sinuses.  A June 1990 
record notes the appellant's reported history of an episode 
of joint swelling and pain at age 21.  The relevant 
assessment in September 1990 was no evidence of inflammatory 
arthritis/rheumatoid arthritis.  

An October 1991 report of examination shows that the nose and 
sinuses, feet, and lungs and chest were normal.  Degenerative 
joint disease of multiple joints was noted.  On the 
accompanying medical history, a history of gouty arthritis 
involving the right big toe was noted.  The assessment in 
November 1991 was pes cavus foot type causing irritation to 
the first, right metatarsal phalangeal joint, as well as 
sesamoid irritation.  X-ray examination of the right foot in 
November 1991 showed a cortical hypertrophic change about the 
margins of the lateral sesamoid of the right first metatarsal 
phalangeal joint.  

An August 1995 VA outpatient treatment record notes 
complaints of sinus headache.  The impression was upper 
respiratory infection.  

An October 1995 chest x-ray examination showed a couple of 
granulomas in the right and left lung.  The impression was 
several Ghon complexes or granulomas.  

On VA examination in February 1999, the examiner stated the 
C-file had been reviewed.  The appellant stated that she had 
been treated for congestion and was unsure whether she had 
sinus problems.  She stated that she had had one bout of gout 
in 1973 and had not had any problems since then.  

A January 2001 VA outpatient treatment record notes no open 
sores on the feet and no pedal edema.  An April 2001 VA 
outpatient record notes a healed blister on the right first 
metatarsal phalangeal joint.  A VA outpatient treatment 
record, dated in May 2001, reflects that the lungs were clear 
to auscultation, bilaterally.  The ears, nose, and throat 
were clear.  

On VA examination in April 2003, the examiner stated the C-
file had been reviewed.  The appellant stated that she was 
told she had lung disease and some spots on her lungs.  She 
stated that she had not been diagnosed with asthma and had 
bronchitis from time to time.  Allergies were noted to be 
manifested by hay fever symptoms.  Testing for environmental 
allergens was noted to have been positive 

and she stated that she was on medication for allergic 
rhinitis.  No abnormalities of the ears, nose and throat were 
noted, except blanching of the nasal mucosa.  The lungs were 
clear to auscultation and percussion.  There were no rales, 
no rhonchi and no wheezes.  The relevant diagnoses were 
allergic rhinitis, no evidence of sinusitis; and granuloma of 
the lungs secondary to childhood tuberculosis, inactive, no 
lung disease.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  First, VA has a duty to notify the claimant 
and the representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

The appellant was also provided notice that she should submit 
pertinent evidence in her possession per 38 C.F.R. § 
3.159(b)(1).  She was advised of how and where to send this 
evidence and how to ensure that it was associated with his 
claim.  The United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (1994) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the July 2002 and August 2003 supplemental 
statements of the case constituted subsequent process.  Thus, 
in sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  

The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  In the 
instant case, VA has made efforts to develop the record.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

I.  Right Great Toe 

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that she has gout, or gouty arthritis of the right 
great toe as a result of service.  

The Board finds that service connection for a right great toe 
disorder, to include gout or gouty arthritis is not 
warranted.  Service medical records note a history of gout of 
the feet in December 1973.  Then and now, the appellant 
specifically denied having any further episodes since that 
time.  The feet were normal on examination in July 1981, 
August 1982, and November 1984.  In June 1990, the appellant 
denied having had joint swelling or pain since she was 21 
years old and the examiner specifically stated that there was 
no evidence of inflammatory/rheumatoid arthritis.  While 
degenerative joint disease of multiple joints was noted in 
October 1991, the feet were specifically noted to be normal.  

The Board notes that the appellant is competent to report her 
symptoms; however, she is not a medical professional and she 
is not competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

At this time, there is no evidence of a current disability of 
the right great toe related by competent evidence to service.  
Absent a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  Consequently, the 
benefits sought on appeal are denied.  

II.  Sinusitis

In order to establish service connection, the evidence must 
show that the appellant has a chronic disability due to 
disease or injury related by competent evidence to service.  
In November 1974, the sinuses were normal.  While sinus 
symptoms were noted during service, sinusitis was not 
diagnosed.  The Board notes that in September 1977, a runny 
nose was attributed to an upper respiratory infection, not 
sinusitis.  In August 1995, sinus headache was associated 
with an upper respiratory infection.  Active sinuses in March 
1982 and sinus drainage in January 1985 were associated with 
the flu.  The Board notes that the August 1988 examiner noted 
the appellant's reported history of seasonal sinusitis and in 
October 1991, the sinuses were normal.  In May 2001, the 
ears, nose, and throat were noted to be clear.  No 
abnormalities, other than nasal mucosal blanching, were noted 
on VA examination in April 2003.  

As noted, the appellant's opinion is not competent in regard 
to issues requiring medical expertise.  Espiritu, supra.  The 
Board finds the opinion of the April 2003 VA examiner to be 
more probative than the appellant's unsupported lay 
statement.  

That examiner specifically stated that there was no evidence 
of sinusitis.  Absent a current disability, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Granulomatous Calcification of Both Lungs

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that calcified granulomas in the lungs are a result 
of service.  

The Board finds that service connection for a disability 
manifested by calcified granulomas of the lungs is not 
warranted.  Service medical records and post service VA 
treatment records show calcified granulomas in the lungs.  
There is, however, no competent evidence linking any 
disability manifested by calcified granulomas of the lungs to 
service.  The Board notes that the appellant is competent to 
report her symptoms; however, she is not a medical 
professional and she is not competent to make a diagnosis 
that requires medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board notes that chest pain during service was attributed to 
costochondritis.  The Board further notes that the April 2003 
VA examiner stated that the granulomas were secondary to 
childhood tuberculosis.  Regardless, that examiner 
specifically stated that there was no lung disease.  

The Court has clearly established that the term disability 
has a definition.  That definition comports with the everyday 
understanding, which is an inability to pursue an occupation 
because of physical or mental impairment.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  At this time, there is evidence 
of calcifications consistent with a remote disease process; 
recently reported as tuberculosis.  There is, however, no 
evidence of an active disease process and no competent 
evidence of any impairment of respiratory function 
(disability).  Absent a current disability, service 
connection is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  A preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for a right great toe disorder is denied.  

Service connection for sinusitis is denied.  

Service connection for calcified granulomas on the lungs is 
denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



